DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I Product Invention and Species I (fig.2) in the reply filed on 4/27/2022 remains acknowledged.  
The non-elected claims have been canceled by applicant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Owen US9856973.
Claim 21.  A powershift transmission for an agricultural machine, comprising: a main input shaft (26); an auxiliary input shaft (42) arranged next to and coaxial with the main input shaft; an output shaft (28a) arranged parallel and offset to the input shaft; an auxiliary shaft (88) arranged parallel and offset between the auxiliary input shaft and the output shaft; a reduction gear unit (30) connecting the main input shaft and the auxiliary input shaft, the reduction gear unit including a first reduction-gear-unit gear wheel pair and a second reduction-gear-unit gear wheel pair (gear wheel pairs in 30 associated with “H”); a front-mounted range unit (32) including at least two individual gear wheel pairs (two of the gear wheel pairs in 32) connecting the auxiliary input shaft and the auxiliary shaft, the at least two individual gear wheel pairs configured to be coupled or decoupled; and a rear-mounted range unit (34) including at least two individual gear wheel pairs (two of the gear wheel pairs in 34) connecting the auxiliary shaft and the output shaft, the at least two individual gear wheel pairs configured to be coupled or decoupled; wherein in a first shifted state (engagement of 38 to directly connect 26 to 42) of the reduction gear unit, the main input shaft is coupled directly to the auxiliary input shaft so that both transmitted torque and rotational speed remain unchanged between the main input shaft and the auxiliary input shaft; wherein in a second shifted state (engagement of 36) of the reduction gear unit, the main input shaft is connected to the auxiliary input shaft via the first reduction-gear-unit gear wheel pair and the second reduction-gear-unit gear wheel pair so that transmitted torque increases and rotational speed decreases; wherein in the first shifted state and the second shifted state of the reduction gear unit, the main input shaft, the auxiliary input shaft, and the output shaft have the same direction of rotation; and wherein the reduction gear unit defines a first shift level (shift level of 30), the front-mounted range unit defines a second shift level (shift level of 32) arranged downstream of the first shift level, and the rear-mounted range unit defines a third shift level (shift level of 34) arranged downstream of the second shift level.  
Claim 22.  The powershift transmission of claim 21, wherein the at least two individual gear wheel pairs of the front-mounted range unit includes four gear wheel pairs (four gear wheel pairs of 32) connecting the auxiliary input shaft and the auxiliary shaft, and the at least two individual gear wheel pairs of the rear-mounted range unit includes four gear wheel pairs (four gear wheel pairs of 34) connecting the auxiliary shaft and the output shaft; and wherein the reduction gear unit includes two shifted states (engagement of 38 or 36), the front-mounted range unit includes four shifted states (engagement of 42 to any of 50, 52, 54 or 56), and the rear-mounted range unit includes four shifted states (engagement of 28a to any of the four gears in 34);  
Claim 23.  The powershift transmission of claim 22, wherein the powershift transmission includes thirty-two gearshift variants (two in 30, four in 32, four in 34, results in 2x4x4=32).  
Claim 24.  The powershift transmission of claim 23, wherein the rotational direction of the main output shaft is reversible by a reversing unit (40 and R).  
Claim 25.  The powershift transmission of claim 24, wherein the reversing unit is integrated into the reduction gear unit (see fig.2).

Response to Arguments
Applicant's argument that the amendment has overcome the prior has been fully considered but is not persuasive.  The claims remain suggested by the prior art as is detailed in the reworded rejections above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658